KANE, District Judge
(after stating the facts as above). It is plain on these facts that this libel cannot be sustained against the vessel. The only lien which this court could enforce against it is that which obtains under the local law, and that expired when the vessel proceeded on her first voyage, after the work was done. . Act Assem. Pa. June 13, 1836, § 2. The argument by which recourse is sought against Birely supposes a liability on the part of shipowners which the law does not warrant. They are not liable personally for work upon the ship, unless done by their order or on their credit. See the cases collected in the new edition of Abb. Shipp, p. 31 et seq. The case of Leonard v. Huntington, decided by Chief Justice Thompson (13 Johns. 302). is closely parallel to the present. There the defendant had contracted to sell, but retained the bill of sale until the purchase-money was paid; and he was held not liable for repairs done in the meantime by the orders of his equitable vendee. The court asserted substantially the same principle which the English courts have in later years decided to be the true one, that the question of liability refers itself directly and exclusively to the question, upon whose credit was the work done? 1 Russ. & M. 42.
I therefore dismiss the libels against the vessels and against Theodore Birely. Regarding all the circumstances, however, the case seems to be one in which the court may properly exercise a discretion as to the costs to be paid by the parties respectively, and I therefore order that the full costs being first taxed, the one-half thereof be paid by the libellant, and the other by the respondents.
Vide People’s Ferry Co. v. Beers, 20 How. [61 U. S.] 393; Roach v. Chapman, 22 How. [63 U. S.] 129; The St. Lawrence, 1 Black [66 U. S.] 522; The Coernine [Case No. 2,944]; The Revenue Cutter [Id. 11,713].